Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections -35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 7 and 12 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US Patent Application Publication 2017/0322923), hereinafter referred as Dixon, in view of Ganz et al. (US Patent Application Publication 2020/0066261), hereinafter referred as Ganz.

Regarding claim 17, Dixon discloses a tangible, non-transitory, machine-readable medium (Fig. 1, [0018 – 0019], computer inherently has a machine-readable medium) storing instructions that when executed by one or more processors effectuate operations comprising: 
receiving, with one or more processors, a text classified as non-offensive by a machine learning model, wherein the machine learning model is configured to classify input text as offensive or non-offensive (Fig. 2, #216 - 224, [0036], receiving a text classified as non-abusive);  -75-US20190010US1 / 043979-0460242 
Fig. 2, #228, [0036]; also [0023], user feedback can correct a non-abusive score as an abusive score); 
determining, with one or more processors, and based on the feedback, whether the text is perceived as offensive by the audience ([0023, 0036], based on user feedback through a UI, computer determines whether a classifier (abusive/non- abusive) indicator is changed); and 
causing, with one or more processors, one or more parameters of the machine learning model to be updated based on the text and a result of the determination of whether the text is perceived as offensive by the audience (Fig. 2, #232, [0023, 0036], update the machine-learning classifier).  
However, Dixon fails to explicitly disclose that the received text is a computer generated utterance.  
However, in a similar field of endeavor Ganz discloses a method for conversational processing (abstract). In addition, Ganz discloses that an input received can be a computer generated utterance ([0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dixon, and the received text is a computer generated utterance. The motivation for doing this is that the application can be more flexible.




Regarding claim 3 (depends on claim 1), Dixon discloses the method wherein determining whether the computer generated utterance is perceived as offensive comprises: determining, based on the feedback, a feedback score indicating how offensive the reaction by the audience to the computer generated utterance was perceived to be ([0023], a user correction of a machine score); and determining whether the computer generated utterance is perceived as offensive based on whether the feedback score satisfies a threshold criterion (Fig. 2, #220, [0036], compare abusiveness score to a threshold).  

Regarding claim 4 (depends on claim 1), Dixon discloses the method wherein the feedback comprises: additional text from the audience in response to receipt of the computer generated utterance ([0023], user feedback of the annotations).  

Regarding claim 7 (depends on claim 1), Dixon discloses the method further comprising: receiving an offensiveness score from the machine learning model, wherein the offensiveness score indicates how offensive the machine learning model classified the computer generated utterance as being (Fig. 2, #220, [0023, 0036]); and causing the machine learning model to compute a revised offensiveness score based on the feedback (Fig. 2, #220, [0023, 0036], after obtained a user feedback at 228, a revised offensiveness score is calculated), the revised offensiveness score being Fig. 2, #232, [0023, 0036], after model updated at 232).  

Regarding claim 12 (depends on claim 1), Dixon discloses the method wherein: the machine-learning model comprises a bag-of-words model configured to classify text as offensive or non-offensive based on distance in a feature space having dimensions corresponding to n-grams in a training set of phrases labeled as offensive or non-offensive ([0015, 0020 – 0024], vector(s) has distance and direction in a feature space); and updating comprises adjusting magnitudes of one or more feature vectors in the feature space by changing scalars of the feature vectors in dimensions corresponding to n-grams in the computer generated utterance ([0015, 0020 – 0024], after word/chuck of text (vector(s)) has classified/re-classified, the dimensions of feature vectors has been changed).  

Regarding claim 13 (depends on claim 1), Dixon discloses the method further comprising: receiving an additional text from the machine learning model, wherein the machine learning model classified the additional text as offensive (Fig. 2, #216 - 224, [0036], since the system can process one text after another, it can receive a second text classified as non-abusive); obtaining additional feedback regarding the additional text (Fig. 2, #228, [0036]; also [0023], user can enter a second feedback for correction); determining that the additional text is perceived as non-offensive ([0023, 0036], based on user feedback through a UI, computer determines whether a classifier (abusive/non- abusive) indicator is changed); and causing the one or Fig. 2, #232, [0023, 0036], update the machine-learning classifier).  
However, Dixon fails to explicitly disclose that the received text is a computer generated utterance.  
However, in a similar field of endeavor Ganz discloses a method for conversational processing (abstract). In addition, Ganz discloses that an input received can be a computer generated utterance ([0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dixon, and the received text is a computer generated utterance. The motivation for doing this is that the application can be more flexible.  

Regarding claim 14 (depends on claim 1), Dixon discloses the method wherein: the machine learning model is configured to stochastically misclassify computer generated utterances with a probability that depends, at least in part, on a score indicative of offensiveness of n-grams ([0026], 10 and 5-word blocks) in misclassified text (Fig. 2, #220, [0023, 0036], score for classify/misclassify) and designate misclassified text as non-offensive after feedback fails to indicate the misclassified text are still offensive (Fig. 2, #228, [0023, 0036], if feedback does not indicate the misclassified text as non-offensive, the text are still misclassified as offensive).  
However, Dixon fails to explicitly disclose that the received text is a computer generated utterance.  
abstract). In addition, Ganz discloses that an input received can be a computer generated utterance ([0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dixon, and the received text is a computer generated utterance. The motivation for doing this is that the application can be more flexible.

Regarding claim 15 (depends on claim 1), Dixon discloses the method wherein the machine learning model is part of a suite of software development tools ([0023 - 0025, 0036], update and retrain is a software development).  

Regarding claim 16 (depends on claim 1), Dixon discloses the method wherein: causing parameters of the machine learning model to be updated comprises steps for training a machine learning model (Fig. 2, [0023, 0036], train and re-train (two or more steps)).  

Claims 18 and 19 are corresponding to claims 3 and 5, respectively, thus, they are rejected for the same reason set forth for claims 3 and 5.

Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Ganz, and in further view of Abuja et al. (US Patent Application Publication 2020/0118312), hereinafter referred as Abuja.

Regarding claim 5 (depends on claim 4), Dixon discloses the method the method further comprises: parsing one or more n-grams from the additional text ([0026], 10 and 5-word blocks); detecting at least one term or phrase from the one or more n-grams that is included within a set of words or phrases designated as offensive ([0023, 0036]); and classifying the computer generated utterance as offensive in response to detecting that the one or more n-grams from the additional text include the at least one term or phrase ([0023, 0026, 0036]).  
However, Dixon in view of Ganz fails to explicitly disclose that classifying as offensive to at least some populations.  
However, in a similar field of endeavor Abuja discloses a method for providing sensitivity feedback ([0049]). In addition, Abuja discloses that classifying as offensive to at least some populations ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dixon in view of Ganz, and classifying as offensive to at least some populations. The motivation for doing this is that the environmental situation of the application can be further considered.

Regarding claim 11 (depends on claim 1), Dixon discloses the method wherein: the machine-learning model comprises a recurrent neural network having long-short term memory units defining four or more cycles in a connection graph of the recurrent neural network ([0006, 0024, 0027, claim 10]) and configured to updating comprises [0023, 0036], update model to refine classifier means update weight or bias to reduce an amount of misclassification).  
However, Dixon in view of Ganz fails to explicitly disclose that infer whether an audience having specified demographic features will take offense to a sequence of four or more words.  
However, in a similar field of endeavor Abuja discloses a method for providing sensitivity feedback ([0049]). In addition, Abuja discloses that infer whether an audience having specified demographic features will take offense to topics ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dixon in view of Ganz, and infer whether an audience having specified demographic features will take offense to topics. The motivation for doing this is that the environmental situation of the application can be further considered.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Ganz, and in further view of Abramson et al. (US Patent Application Publication 2018/0293483), hereinafter referred as Abramson.

[0023, 0036]).
	However, Dixon in view of Ganz fails to explicitly disclose that the feedback indicates opinion at a first time to a given population; and the feedback indicates, at second time occurring temporally after the first time, a second opinion to the given population.  
However, in a similar field of endeavor Abramson discloses a method for creating a conversational chatbot of a specific person (abstract). In addition, Abramson discloses that the characteristics (similarity, preference) to the given population (demographic) varies at different time period of lifetime ([0026]).
One of ordinary skill in the art could modify Dixon and Abramson, or to combine reference teachings, giving that the feedback indicates opinion at a first time to a given population; and the feedback indicates, at second time occurring temporally after the first time, a second opinion to the given population. There is reasonable expectation of success for such a modification because people’s opinion changes at different time period of lifetime (KSR scenario G. Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dixon in view of Ganz, and the feedback indicates offensive at a first time to a given population; and the feedback indicates, at second time occurring temporally after the first time, not offensive 

Claim 20 is corresponding to claim 6, thus, it is rejected for the same reason set forth for claim 6.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Ganz, and in further view of Snyder et al. (US Patent Application Publication 2019/0130285), hereinafter referred as Snyder.

Regarding claim 8 (depends on claim 1), Dixon discloses the method wherein: obtaining the feedback comprises: providing the computer generated utterance to one or more communications platforms configured to receive the feedback from one or more users ([0028]).
However, Dixon in view of Ganz fails to explicitly disclose that determining a weighting of the feedback based on age of the feedback; and the updating is based on the weighting; and older feedback imparts smaller adjustments to the one or more parameters than newer feedback of otherwise identical content.  
However, in a similar field of endeavor Snyder discloses an artificial intelligence system with feedback-based refinement (abstract). In addition, Snyder discloses that determining a weighting of the feedback based on age of the feedback; and the updating is based on the weighting; and older feedback imparts smaller adjustments to the one or more parameters than newer feedback of otherwise identical content ([0024], the feedback provided earlier in the session may be assigned a smaller weight than the more recent feedback signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dixon in view of Ganz, and determining a weighting of the feedback based on age of the feedback; and the updating is based on the weighting; and older feedback imparts smaller adjustments to the one or more parameters than newer feedback of otherwise identical content. The motivation for doing this is that the model can be adjusted based on focus aspect.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon in view of Ganz, and in further view of Kaszezuk et al. (US Patent Application Publication 2014/0122081), hereinafter referred as Kaszezuk.

Regarding claim 9 (depends on claim 1), Dixon discloses the method wherein: obtaining the feedback comprises determining a score of feedback indicating the computer generated utterance is offensive ([0023], a user correction of a machine score); and determining whether the computer generated utterance is perceived as offensive comprises: 4817-8053-5928.v1determining, in response, that the computer generated utterance is to be classified as offensive, wherein the at least one of the one or more parameters are updated to reflect that the computer generated utterance is classified as offensive (Fig. 2, #232, [0036]).  
.  
However, in a similar field of endeavor Kaszezuk discloses a conversion rule generator for machine learning model ([0023]). In addition, Kaszezuk discloses that determining a frequency of feedback, determining that the frequency exceeds a frequency threshold ([0023], a number of users (feedback) exceeding a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dixon in view of Ganz, and determining a frequency of feedback, determining that the frequency exceeds an offensive language frequency threshold to update the model. The motivation for doing this is that the feedback can be more accurate.

Allowable subject matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.

/QIAN YANG/Primary Examiner, Art Unit 2668